[Cite as State v. Daboni, 2021-Ohio-3368.]




                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      MEIGS COUNTY

STATE OF OHIO,                 :
                               :
     Plaintiff-Appellee,       :    Case No. 20CA101
                               :
     v.                        :
                               :    DECISION AND
JACQUES DABONI,                :    JUDGMENT ENTRY
                               :
     Defendant-Appellant.      :
_____________________________________________________________
                          APPEARANCES:

Jacques Daboni, Caldwell, Ohio, Appellant, pro se.

James K. Stanley, Meigs County Prosecuting Attorney, Pomeroy, Ohio, for
Appellee.
_____________________________________________________________

Smith, P.J.

         {¶1} Appellant, Jacques Daboni, appeals the trial court’s judgment entry

denying his petitions to vacate or set aside judgment of conviction or sentence that

were filed in three underlying cases. On appeal, Daboni raises two assignments of

error contending 1) that the trial court erred in holding the petition for


1
 It appears that Daboni is appealing from the denial of his petitions to vacate or set aside judgment of conviction or
sentence that were filed in the underlying case nos. 14CR173, 14CR232, 15CR023. Daboni moved this Court to
consolidate his appeals on November 13, 2020; however, this Court denied his motion on November 23, 2020,
stating that “[t]he trial court’s entry from which Appellant is appealing previously consolidated all three trial court
cases which were assigned case number 20CA10.” We note this fact because this is the fourth time this matter has
been before us on appeal and in each prior appeal, three separate appellate case numbers were assigned. Thus,
despite the fact that there is a single appellate case number assigned to the present appeal, Daboni is appealing the
denial of his petitions that were filed in each of the three underlying cases.
Meigs App. No. 20CA10                                                                                             2

postconviction relief had no merit and in denying the petition, it also erred in

failing to make findings of fact and conclusions of law; and 2) that the trial court

erred in failing to hold a hearing on the petition. However, because Daboni’s

petitions were untimely filed petitions for postconviction relief, we conclude the

trial court lacked jurisdiction to entertain the constitutional claims raised in the

petitions and should not have addressed them on the merits. Further, because the

petitions were untimely filed and did not meet any of the exceptions to the filing

requirements, the trial court had no duty to issue findings of fact and conclusions

of law, nor to hold a hearing on the petitions. Thus, both of Daboni’s assignments

of error lack merit and are overruled.

        {¶2} However, because Daboni’s claims should have been dismissed, rather

than denied, the judgment of the trial court is hereby modified in order to reflect

that the petitions should have been dismissed for lack of jurisdiction.2

Accordingly, the judgment of the trial court is affirmed as modified.

                                                   FACTS

        {¶3} We take the following information from our prior consideration of this

matter, as set forth in State v. Daboni, 4th Dist. Meigs Nos. 18CA3, 18CA4,

18CA5, 2018-Ohio-4155, ¶ 4-11 (hereinafter “Daboni II”):



2
 This procedural remedy is consistent with the remedy applied in State v. Brown, 4th Dist. Scioto No. 16CA3770,
2017-Ohio-4063, ¶ 9, and more recently, State v. Bear, 4th Dist. Gallia No. 20CA9, 2021-Ohio-1539, ¶ 2, fn. 1.
Meigs App. No. 20CA10                                                            3

     The record reveals that Appellant, Jacques Goerges K. Daboni, was
     indicted on September 23, 2014, in Case No. 14CR173 in the Meigs
     County Court of Common Pleas on multiple felonies, which included
     three counts of trafficking in heroin, one count of possession of heroin,
     and one count of engaging in a pattern of corrupt activity. Another
     indictment was filed in the Meigs County Court of Common Pleas on
     December 18, 2014, Case No. 14CR232, charging Appellant with the
     commission of five additional felonies, which included five more
     counts of trafficking in heroin. Thereafter, an additional indictment
     was filed on March 17, 2015, Case No. 15CR023, charging Appellant
     with an additional count of engaging in a pattern of corrupt activity, a
     second-degree felony.

     The charges stemmed from the execution of an arrest warrant upon
     Jeremy Burgess at 303 5th Street, Racine, Ohio, on September 4, 2014,
     at a residence believed to be owned by Chad Diddle and leased to
     Appellant. Upon entering the residence to arrest Burgess, law
     enforcement observed multiple baggies of what appeared to be heroin
     laying in plain view on a table inside the residence in the room where
     Burgess was located. A search warrant was subsequently issued and a
     search of the entire residence was conducted, which yielded additional
     drugs. According to the “More Particular Bill of Particulars” filed in
     Case No. 14CR173, two controlled buys of heroin took place between
     confidential informants and Chad Diddle, who was working for
     Appellant. The bill further described the search of the residence owned
     by Diddle, but rented by Appellant, which occurred on September 4,
     2014, and which resulted in the discovery of 45.84 grams of heroin, part
     of which had been individually packaged for sale and part of which was
     in ball form. One of the trafficking in heroin charges as well as the
     possession of heroin charges stemmed from the results of this search.
     The bill further described the basis for the engaging in a pattern of
     corrupt activity charge as follows:

        “The purpose of the illicit enterprise is to make money for
        Jacques Daboni, a.k.a. “Jock.” Daboni set up a drug ring in
        Meigs County, Ohio to distribute heroin. Daboni recruited local
        heroin users and other individuals to become his ‘runners’ and
        sell heroin on his behalf. Members of the enterprise include, but
        are not limited to, Jacques Daboni, Chad Diddle, Amber Duffy,
        Jeremy Burgess, and Theodore Brown.
Meigs App. No. 20CA10                                                      4

        Daboni would purchase heroin in bulk from areas like
        Columbus, Ohio and transport to it [sic] Meigs County, Ohio.
        Once in Meigs County, the heroin would then be divided up into
        smaller quantities for re-selling.

        Daboni recruited Chad Diddle to sell heroin for Daboni. Diddle,
        in return, would get heroin as payment for selling on behalf of
        Daboni. Chad Diddle owns a house located at 303 5th Street,
        Racine, Ohio 45771. Daboni rented that residence as a primary
        spot to distribute heroin to his runners to be resold throughout
        Meigs County, Ohio. Daboni would also have Diddle pay some
        of the utility bills on his behalf. Daboni purchased cattle with
        his drug money and kept them on Diddle's land. On or about
        7.28.14 Diddle sold .22g of heroin for Daboni. On or about
        8.16.14 Diddle sold 1.99g of heroin for Daboni.
        Daboni had an electronic key code lock put on the door of the
        residence so his runners could access the heroin and continue to
        sell it on his behalf.

        On 9/04/14, law enforcement searched Daboni's residence at
        303 5th st. [sic] Racine, Ohio, 45771 and found 36 individually
        wrapped baggies of heroin totaling 11.04 grams inside a black
        case downstairs, along with 17 individually wrapped baggies of
        heroin totaling 9.86 grams on the table. Also in the room with
        the heroin were two scales and scissors used for packaging. An
        additional 24.94 grams of heroin was found in the upstairs
        bedroom closet in a secret compartment crafted into the side of
        the closet.

        Daboni recruited Amber Duffy to sell heroin for Daboni. Duffy,
        in return, would get heroin as payment for selling on behalf of
        Daboni. Those transactions include, but are limited to: on or
        about 5/01/14 Duffy sold 1g of heroin for Daboni, on or about
        5/23/14 Duffy sold .93g of heroin on behalf of Daboni; and or
        about 4/08/14 Duffy sold .46g of heroin for Daboni. Also,
        Daboni would have Duffy pay some of the utility bills on his
        behalf.
Meigs App. No. 20CA10                                                             5

         Daboni recruited Jeremy Burgess to sell heroin for Daboni.
         Burgess, in return, would get heroin as payment for selling on
         behalf of Daboni.

         Daboni recruited Theodore Brown, a.k.a. “Teddy” to sell heroin
         for Daboni. Brown, in return, would get heroin as payment for
         selling on behalf of Daboni. The incidents forming the pattern
         of corrupt activity are the other charges in this indictment:
         counts one through four. They include, but are not limited to,
         two or more incidents of corrupt activities, whether or not there
         has been a prior conviction, that are related to the affairs of the
         same enterprise, are not isolated and are not so closely related
         to each other and connected in time and place that they
         constituted a single event by engaging in, attempting to engage
         in, soliciting, coercing, or intimidating another to engage in any
         of the previous counts.”

     According to the “More Particular Bill of Particulars” filed in Case No.
     14CR232, three controlled buys of heroin took place between
     confidential informants and Amber Duffy, and one controlled buy of
     heroin took place between confidential informants and Theodore
     Brown, both of which were working for Appellant. The bill further
     described the search of Appellant's residence on September 4, 2014, as
     the basis for the fifth drug trafficking count in that case. Additionally,
     the bill filed in this case contained the same detailed version of events
     set forth above.

     Finally, the “More Particular Bill of Particulars” filed in Case No.
     15CR023, which contained only one count of engaging in a pattern of
     corrupt activity, referenced the controlled buys involving Amber Duffy
     and Theodore Brown, which formed the basis of the trafficking counts
     in Case No. 14CR232. The bill further contained the same detailed
     version of events set forth above, with respect to the alleged pattern of
     corrupt activity.

     Appellant pleaded not guilty to the charges and the matter proceeded
     through discovery. A motion in limine was filed prior to trial
     requesting, in pertinent part, that the State be prohibited from
     mentioning Appellant's ownership of cattle. In the motion, Appellant
     conceded there was no causal connection between ownership of cattle
Meigs App. No. 20CA10                                                            6

     and the drug allegations contained in the indictment, but argued that the
     mention of such was irrelevant and prejudicial. This Court was unable
     to locate an entry in the record regarding the grant or denial of this
     motion, but the parties agree on appeal there was an agreement that
     Appellant's ownership of cattle would not be mentioned before the jury.
     Appellant also filed a pre-trial motion to appear in plain clothes before
     the jury, which was granted.

     Further, Appellant, through counsel, requested suppression of
     statements made during calls from jail and also suppression of the
     results of the search warrant executed upon the 303 5th Street, Racine,
     Ohio address. A suppression hearing was held on both motions on July
     22, 2015. It appears from the transcript of the hearing that counsel and
     the court agreed that the issue related to the suppression of the
     statements could be submitted through written legal arguments in the
     form of briefs. However, a hearing was held on the issue regarding the
     search of the residence alleged to be the home of Appellant in Racine,
     Ohio. The State presented two witnesses during the hearing, Agent
     William Gilkey, Director of the Major Crimes Task Force in Gallia and
     Meigs counties, and Agent William Stewart, also employed with the
     Gallia/Meigs Major Crimes Task Force as well as Ohio's Organized
     Crime Investigation Commission. The hearing transcript indicates it
     was the understanding of the parties from the beginning of the hearing
     that the State would go forward with its witnesses and then Appellant
     would determine whether to go forward, with Appellant reserving the
     right for an opportunity to reconvene the hearing in two weeks if
     necessary.

     The hearing proceeded with testimony by both Gilkey and Stewart and
     Appellant's counsel cross-examined both witnesses before the hearing
     was concluded. Written post-hearing briefs were then submitted by
     counsel for both parties. Nothing else happened regarding suppression
     until the final pre-trial hearing was held on October 8, 2015. During
     the hearing, the trial court orally overruled both motions to suppress.
     There was no indication at the hearing that Appellant's counsel desired
     an opportunity to present further argument or evidence on the issues.
     Thereafter, Appellant fired his counsel and retained new counsel, who
     entered an appearance on October 16, 2015. New counsel filed two
     pleadings, nearly three months after the suppression hearing was held,
     entitled “Request for Hearing on Suppression Motion,” the first one on
Meigs App. No. 20CA10                                                                   7

       November 13, 2015, and the second one on November 16, 2015. The
       contents of both pleadings were the same, noted that the suppression
       motion had not been ruled upon yet, that prior counsel had been given
       an opportunity to “reconvene this hearing if needed[,]” and asked the
       court for continuation of the suppression hearing. The trial court,
       however, issued a journal entry on November 25, 2015, denying
       Appellant's request and formally overruling the motions. In its journal
       entry, the trial court cited the fact that Appellant's first counsel filed the
       motions to suppress and that his second counsel attended the
       suppression hearing and submitted additional briefs. The trial court
       denied both motions, citing its review of the motions, briefs and
       hearing, and noting it was further reflecting on its ruling from the bench
       on October 8, 2015.

       After denial of the suppression motions, the matter proceeded to a jury
       trial. As will be discussed more fully below, an issue occurred just prior
       to the beginning of trial in which Appellant was seen in jail clothes by
       a few members of the jury. This prompted Appellant to file a motion
       for mistrial, which was denied by the trial court. Pertinent witness
       testimony from the trial will be discussed below in our analysis portion
       of the opinion, however, the record reflects that Appellant was
       ultimately convicted on all counts after a jury trial, with the exception
       of count number four in case number 14CR232. Appellant appealed,
       but this Court determined that count four in case number 14CR232
       appeared to remain pending, and as a result there was no final order
       vesting this Court with jurisdiction to consider the appeal. Accordingly,
       the appeal was dismissed. [“Daboni I”]. Thereafter, the trial court
       formally dismissed the pending count and Appellant again appealed.
       ***.

       {¶4} Daboni’s second appeal resulted in this Court’s affirmance of Daboni’s

convictions, along with a reversal as to the imposition of one of his sentences and a

remand for resentencing to correct sentencing errors that occurred with respect to

sentences imposed for allied offenses of similar import. Daboni II at ¶ 2.3 The


3
Daboni II was released on October 5, 2018.
Meigs App. No. 20CA10                                                                   8

trial court held a new sentencing hearing on remand, which led to another appeal.

State v. Daboni, 4th Dist. Meigs Nos. 19CA3, 19CA4, 19CA5, 2020-Ohio-832

(hereinafter “Daboni III”).4 In that appeal, this Court once again found the trial

court had erred in sentencing Daboni, but instead of remanding the matter for

resentencing, this Court modified the trial court’s prior judgment to correct the

sentencing errors. Daboni III at ¶ 33-34.

           {¶5} Thereafter, on March 5, 2020, Daboni filed petitions to vacate or set

aside judgment of conviction or sentence in each of his underlying cases. These

motions appear to have been consolidated by the trial court, which issued a single

judgment entry denying the motions on their merits, without issuing findings of

fact or conclusions of law, and without holding a hearing. It is from this judgment

that Daboni now brings appeal, setting forth two assignments of error for our

review.

                                      ASSIGNMENTS OF ERROR

                   I.       “TRIAL COURT ERRED IN HOLDING THE
                            PETITION FOR POSTCONVICTION RELIEF
                            HAD NO MERIT AND IN DENYING THE
                            PETITION, AND FAILING TO MAKE
                            FINDINGS OF FACT/CONCLUSIONS OF
                            LAW.”

                   II.      “TRIAL COURT ERRED IN FAILING TO HOLD
                            A HEARING ON PETITION.”


4
    Daboni III was released on February 13, 2020.
Meigs App. No. 20CA10                                                                  9

      {¶6} We address Daboni’s assignments of error in conjunction with one

another for ease of analysis. On appeal, Daboni argues that the trial court erred

when it denied his petitions to vacate or set aside judgment of conviction or

sentence, which he characterized as petitions for postconviction relief filed

pursuant to R.C. 2953.21, and which were filed on March 5, 2020. He also argues

the trial court further erred in failing to make findings of fact and conclusions of

law in denying his petitions, and in failing to hold a hearing on the petition.

                                 Standard of Review

      {¶7} The postconviction relief process is a collateral civil attack on a

criminal judgment rather than an appeal of the judgment. State v. Betts, 4th Dist.

Vinton No. 18CA710, 2018-Ohio-2720, at ¶ 11; State v. Calhoun, 86 Ohio St.3d

279, 281, 714 N.E.2d 905 (1999). Postconviction relief is not a constitutional

right; instead, it is a narrow remedy that gives the petitioner no more rights than

those granted by statute. It is a means to resolve constitutional claims that cannot

be addressed on direct appeal because the evidence supporting the claims is not

contained in the record. State v. McDougald, 4th Dist. Scioto No. 16CA3736,

2016-Ohio-5080, ¶ 19-20, citing State v. Knauff, 4th Dist. Adams No. 13CA976,

2014-Ohio-308, ¶ 18.

      {¶8} As observed in Betts:

      “[A] trial court's decision granting or denying a post-conviction relief
      petition filed pursuant to R.C. 2953.21 should be upheld absent an
Meigs App. No. 20CA10                                                                   10

      abuse of discretion; a reviewing court should not overrule the trial
      court's finding on a petition for post-conviction relief that is supported
      by competent and credible evidence.” Betts, supra, at ¶ 12, quoting
      State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77,
      ¶ 58.

Betts, supra, at ¶ 12.

      {¶9} A trial court abuses its discretion when its decision is unreasonable,

arbitrary, or unconscionable. In re H.V., 138 Ohio St.3d 408, 2014-Ohio-812, 7

N.E.3d 1173, ¶ 8.

      {¶10} A petitioner seeking post-conviction relief is not automatically

entitled to an evidentiary hearing. Betts, supra, at ¶ 13, citing State v. Black, 4th

Dist. Ross No. 15CA3509, 2016-Ohio-3104, ¶ 9, in turn citing State v. Calhoun, 86

Ohio St.3d 279, 282, 714 N.E.2d 905 (1999); State v. Slagle, 4th Dist. Highland

No. 11CA22, 2012-Ohio-1936, ¶ 13. Rather, before granting a hearing on a

petition, the trial court must first determine that substantive grounds for relief exist.

R.C. 2953.21(C). “Substantive grounds for relief exist and a hearing is warranted

if the petitioner produces sufficient credible evidence that demonstrates the

petitioner suffered a violation of the petitioner's constitutional rights.” In re B.C.S.,

4th Dist. Washington No. 07CA60, 2008-Ohio-5771, ¶ 11. Furthermore, in order

to merit a hearing, the petitioner must show that the claimed “ ‘errors resulted in

prejudice.’ ” Id., quoting Calhoun at 283.
Meigs App. No. 20CA10                                                                  11

      {¶11} Additionally, res judicata applies to proceedings involving post-

conviction relief. Betts at ¶ 14, citing Black at ¶ 10, in turn citing State v. Szefcyk,

77 Ohio St.3d 93, 95, 671 N.E.2d 233 (1996). The Supreme Court of Ohio has

explained as follows:

      Under the doctrine of res judicata, a final judgment of conviction bars
      a convicted defendant who was represented by counsel from raising and
      litigating in any proceeding except an appeal from that judgment, any
      defense or any claimed lack of due process that was raised or could
      have been raised by the defendant at the trial, which resulted in that
      judgment of conviction, or on an appeal from that judgment.

State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104, paragraph nine of the syllabus

(1967).

      {¶12} “ ‘Therefore, “any issue that could have been raised on direct appeal

and was not is res judicata and not subject to review in subsequent

proceedings.” ’ ” Black at ¶ 10, quoting State v. Segines, 8th Dist. Cuyahoga No.

99789, 2013-Ohio-5259, ¶ 8, in turn quoting State v. Saxon, 109 Ohio St.3d 176,

2006-Ohio-1245, 846 N.E.2d 824, ¶ 16.

      {¶13} Importantly, we note that limitations exist with respect to the filing of

a postconviction relief petition. A petition for postconviction relief is subject to

strict filing requirements. Former R.C. 2953.21(A)(2) required a petition for

postconviction relief to be filed “no later than one hundred eighty days after the

date on which the trial transcript is filed in the court of appeals in the direct appeal

of the judgment of conviction or adjudication * * *. If no appeal is taken * * * the
Meigs App. No. 20CA10                                                                 12

petition shall be filed no later than one hundred eighty days after the expiration of

the time for filing the appeal.” On March 26, 2015, HB 663 took effect and

extended the time for filing a petition for postconviction relief to 1) 365 days from

the date on which the trial transcript was filed in the court of appeals in the direct

appeal of the judgment of conviction; or 2) 365 days after the expiration of the

time for filing the notice of appeal, if no direct appeal is taken. R.C.

2953.21(A)(2).

      {¶14} If a defendant fails to file his petition within the prescribed period, the

trial court may entertain the petition only if: 1) the petitioner shows either that he

was unavoidably prevented from discovery of the facts upon which he must rely to

present the claim for relief or that the United States Supreme Court recognized a

new federal or state right that applies retroactively to him; and 2) the petitioner

shows by clear and convincing evidence that no reasonable factfinder would have

found him guilty but for constitutional error at trial. See R.C. 2953.23(A)(1). See

also State v. McManaway, 4th Dist. Hocking No. 16CA8, 2016-Ohio-7470, ¶ 13-

16 (trial court lacks jurisdiction to entertain an untimely petition for post-

conviction relief unless the untimeliness is excused by statute).

      {¶15} Moreover, and dispositive of the present case, is the fact that a

remand for resentencing that occurs as a result of a direct appeal does not restart

the time clock for purposes of filing a petition for postconviction relief. See State
Meigs App. No. 20CA10                                                                  13

v. Casalicchio, 8th Dist. Cuyahoga No. 89555, 2008-Ohio-2362, ¶ 26 (holding that

“[w]hen the trial court imposed [Casalicchio’s] ‘second’ sentence at the

resentencing hearing, ‘it [did] not serve to restart the clock for postconviction relief

purposes as to any claims attacking the underlying conviction’ ”), quoting State v.

Gross, 5th Dist. Muskingum No. CT2006-0006, 2006-Ohio-6941, ¶ 34; State v.

Wine, 3d Dist. Auglaize No. 2-15-07, 2015-Ohio-4726, ¶ 15-16. See also State v.

Simmons, 11th Dist. Lake Nos. 2006-L-265 and 2006-L-276, 2007-Ohio-4965, ¶

46.

                                    Legal Analysis

      {¶16} Here, as set forth above, Daboni was initially convicted and sentenced

on the underlying charges on May 10, 2016. The transcript in his first appeal was

filed on October 11, 2016, and thus, according to the plain language of R.C.

2953.21(A)(2), Daboni had 365 days from that date to file his petition for post-

conviction relief. However, as also set forth above, on direct appeal this Court

ultimately found that because the trial court had failed to dispose of one of the

charges the order was not final or appealable. Daboni I, supra, at ¶ 1. As such, the

appeal was dismissed for lack of jurisdiction. On January 23, 2018, the trial court

issued an “Amended Judgment Entry as to Count Four only,” which dismissed the

charge that remained pending. There is no indication from the record before us

that the trial court held a new sentencing hearing, but rather, it appears the trial
Meigs App. No. 20CA10                                                                  14

court simply dismissed the charge that remained pending, thereby rendering the

order final and appealable.

      {¶17} However, assuming arguendo that time did not begin to run on

October 11, 2016, in light of our determination that the original judgment of

conviction and sentence was not a final appealable order, the date for filing his

petition for postconviction relief certainly began to run when the trial transcript

was filed in Daboni’s second direct appeal on March 7, 2018. The fact that

Daboni’s second appeal resulted in a remand for resentencing had no impact on the

time requirements for filing a postconviction relief petition. Casalicchio, Gross,

Simmons and Wine, supra. Further, as observed previously by this Court, “Ohio

courts are unanimous in concluding that the time limit for filing a petition for

postconviction relief runs from the original appeal of the conviction.” State v.

Davis, 4th Dist. Washington No. 10CA25, 2011-Ohio-1706, ¶ 8 (rejecting an

argument that a petition was timely because the court’s act of resentencing the

defendant reset the 180-day time limit), citing State v. Piesciuk, 12th Dist. Butler

No. CA2009-10-251, 2010-Ohio-3136, ¶ 12; State v. Seals, 8th Dist. Cuyahoga

No. 93198, 2010-Ohio-1980, ¶ 7; State v. Haschenburger, 7th Dist. Mahoning No.

08-MA-223, 2009-Ohio-6527, ¶ 27. As explained in Davis: “ ‘[t]o hold otherwise

would extend [the time to file] “well beyond the time limits set forth in R.C.

2953.21(A)(2) to an undetermined time in the future, all contrary to the intent of
Meigs App. No. 20CA10                                                                15

the legislature.” ’ ” Davis at ¶ 8, quoting Piesciuk at ¶ 12, in turn quoting State v.

Laws, 10th Dist. Franklin No. 04AP283, 2004-Ohio-6446, ¶ 6.

      {¶18} Here, it is clear from the record that Daboni’s petitions for post-

conviction relief, which were filed on March 5, 2020, were untimely filed.

Further, he failed to acknowledge the untimeliness in his petitions or argue any of

the exceptions to the filing requirements applied. Daboni did, however, file a

separate pleading on April 13, 2020, over a month after his petition was filed,

moving the court to “construe the already filed P.C.R. petition as timely and

meeting good cause for lateness, and to deem this instant motion as inclusive to

that petition.” Daboni very generally stated that he had “new evidence wich [sic]

no jury would have found him guilty beyond a reasonable doubt[,]” and that he

“could not have discovered this new evidence until now.”

      {¶19} His motion went on to allege that a Freedom of Information Act

response from the U.S. Marshals Service could not have been obtained any sooner

than it was, which caused his late filing; however, he provides no elaboration in his

motion, nor on appeal, as to why the information from the U.S. Marshals Service

could not have been obtained by him any sooner. Attached to Daboni’s petition is

a letter from the U.S. Department of Justice, United States Marshals Service, dated

October 10, 2019. The letter references that Daboni made a Freedom of

Information Act Request, but it does not include the date of Daboni’s request, nor
Meigs App. No. 20CA10                                                                                              16

has Daboni argued, either below or on appeal, that he had made this request or had

been seeking this information prior to the deadline for filing his petition for post-

conviction relief.

         {¶20} Furthermore, although Daboni argues that the documents attached to

the Freedom of Information Act Request demonstrate that U.S. Marshals did not

assist Ohio authorities in the execution of an arrest warrant for Jeremy Burgess,5

who was arrested in a residence rented by Daboni, we can find no such information

contained in the documents. The attached documents do not pertain to Jeremy

Burgess, but instead consist of a criminal complaint and warrant for Daboni’s

arrest issued in Jackson County, West Virginia. Further, multiple places in the

documents reference that the State of West Virginia and/or U.S. Marshalls Service

were seeking assistance in the apprehension of Daboni from the State of Ohio (i.e.,

“S/WV requests the assistance of S/OH in the location and apprehension of

DABONI[,]” and “the USMS S/WV requested the assistance of [name redacted] in

locating and apprehending Jacques DABONI * * *”). Thus, these documents do

not support the arguments contained in Daboni’s petition. Accordingly, because

Daboni has failed to establish the applicability of either exception set forth in R.C.




5
 Burgess’s arrest served as the basis for the later issuance of a search warrant for a residence being rented by
Daboni.
Meigs App. No. 20CA10                                                                17

2953.23(A), we find that the trial court lacked jurisdiction to entertain the petitions.

Brown, supra, at ¶ 25; Bear, supra, at ¶ 2.

      {¶21} Moreover, as set forth above, in addition to dismissing a petition as

being untimely, a trial court may also dismiss a petition when the claims are barred

by the doctrine of res judicata. See State v. Boler, 4th Dist. Athens No. 18CA2,

2018-Ohio-3722, ¶ 19, citing State v. Szefcyk, supra, at syllabus. Here, the record

before us indicates that Daboni already argued in his second direct appeal, that his

Fourth Amendment rights were violated when officers entered the residence at

issue to execute an arrest warrant upon Jeremy Burgess, without a search warrant,

and absent exigent circumstances. Daboni II at ¶ 13. In rejecting Daboni’s

argument, we noted that Daboni had failed to raise the argument in his suppression

motion and, as such, could not make the argument for the first time on appeal. Id.

at ¶15-16. We further observed that although the arrest warrants for both Burgess

and Daboni had been provided to defense counsel, as indicated in the suppression

hearing transcript, they had not been made a part of the record. Daboni II at ¶ 15.

Daboni seems to suggest in the present appeal that he had never been provided

with copies of any arrest warrants until his Freedom of Information Act Request

was answered on October, 10, 2019. However, the record and our review of the

record in a prior appeal of this matter do not support that argument. Instead, the

record before us indicates that although these arrest warrants were not formally
Meigs App. No. 20CA10                                                                                               18

filed and made part of the record, they were in the possession of defense counsel

and thus, arguments concerning the validity of the warrants could have been raised

during the suppression stage of the proceedings. However, they were not and are

now barred by the doctrine of res judicata.

         {¶22} In summary, because the trial court lacked jurisdiction to consider

Daboni’s petition for postconviction relief, “ ‘[t]he trial court technically erred by

addressing the merits of [the] motion.’ ” Bear, supra, at ¶ 18, quoting Brown,

supra, at ¶ 25. Instead, Daboni’s motion should have been dismissed for lack of

jurisdiction. Id.6 We find, however, that Daboni has not been prejudiced by this

error because the outcome remains the same. As such, the trial court lacked

jurisdiction to consider these claims and rather than denying them, the trial court

should have dismissed them. Therefore, under the authority of App.R.

12(A)(1)(a), the judgment of the trial court is modified to reflect dismissal of

Daboni’s claims. Accordingly, we affirm the judgment with the modification. See

State v. Brown, supra, at ¶ 39, citing State v. Brewer, 2nd Dist. Montgomery No.

24910, 2012-Ohio-5406, ¶ 10; State v. Griffin, 1st Dist. Hamilton Nos. C-150258

and 150005, 2016-Ohio-782, ¶ 13; State v. Bear, supra, at ¶ 12.



6
 Further, because the petition was untimely filed and Daboni failed to establish any of the exceptions of the filing
requirements applied, and because the arguments in the petition were further barred by the doctrine of res judicata,
the trial court was under no duty to issue findings of fact or conclusions of law or hold a hearing on the petition. See
State v. Ross, 4th Dist. Scioto No. 17CA3823, 2018-Ohio-4105, ¶ 19, quoting State ex rel. Reynolds v. Basinger, 90
Ohio St.3d 303, 2003-Ohio-3631, 791 N.E.2d 459, ¶ 7; State v. Adams, 4th Dist. Lawrence No. 16A23, 2017-Ohio-
519, ¶ 11, 14, citing R.C. 2953.21(C).
Meigs App. No. 20CA10                                    19

                        JUDGMENT AFFIRMED AS MODIFIED.
Meigs App. No. 20CA10                                                                 20

                               JUDGMENT ENTRY

       It is ordered that the JUDGMENT BE AFFIRMED AS MODIFIED and
costs be assessed to Appellant.
      The Court finds there were reasonable grounds for this appeal.
     It is ordered that a special mandate issue out of this Court directing the
Meigs County Common Pleas Court to carry this judgment into execution.
        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON
BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR
THIS COURT, it is temporarily continued for a period not to exceed 60 days upon
the bail previously posted. The purpose of a continued stay is to allow Appellant
to file with the Supreme Court of Ohio an application for a stay during the
pendency of proceedings in that court. If a stay is continued by this entry, it will
terminate at the earlier of the expiration of the 60-day period, or the failure of the
Appellant to file a notice of appeal with the Supreme Court of Ohio in the 45-day
appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of 60 days, the stay will terminate as of the date of such
dismissal.
       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.
Hess, J. and Wilkin, J. Concur in Judgment and Opinion.


                                 For the Court,
                                 _____________________________
                                 Jason P. Smith
                                 Presiding Judge
                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.